internal_revenue_service number release date index number --------------------------------- --------------------- ------------------------------- re ------------------------------------ department of the treasury washington dc person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc psi b04 - plr-105951-16 date date grantor spouse executor trust --------------------------------------------------- --------------------------------------------------- --------------------------------------------------- ----------------------------------------------------------------------------- -------------------------------------------------------------------------- ------------------------------------------------------------- x corporation accounting firm law firm year year year year year ----------- ------ ------------------------------------------------------------------ ----------------------------------------- ------- ------- ------- ------- ------- dear -------------- this letter responds to your authorized representative’s letter of date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301 of the procedure and administration regulations to make an election under sec_2632 to opt_out of the automatic allocation rules under sec_2632 with respect to a transfer to a certain trust facts in year on a date after date grantor established an irrevocable grantor_retained_annuity_trust trust grantor funded trust with x shares of corporation the year transfer trust has generation-skipping_transfer gst tax potential grantor’s retained_interest in trust terminated at the end of the annuity term on a date in year the estate_tax_inclusion_period etip with respect to the year transfer plr-105951-16 closed for gst tax purposes on the date in year that grantor's retained_interest in trust terminated grantor and spouse retained accounting firm to prepare and file their form sec_709 united_states gift and generation-skipping_transfer_tax returns for year on a timely filed form_709 for year grantor and spouse each elected to treat gifts made by each as made by both under sec_2513 and each reported one-half of the year transfer as a gift in year although neither grantor nor spouse intended for gst_exemption to be allocated to the year transfer accounting firm inadvertently failed to advise grantor and spouse of the rules under sec_2632 regarding the automatic allocation of gst_exemption and the ability to elect out of the automatic allocation of gst_exemption by making an election under sec_2632 at the close of the etip therefore for the property of trust neither grantor nor spouse elected out of the automatic allocation of gst_exemption on a timely filed year form_709 spouse died in year and grantor died in year law firm which was retained by the executor of grantor’s estate discovered the error executor of spouse’s estate requests an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to elect out of the automatic allocation rules in sec_2632 upon the close of the etip with respect to the year transfer to trust for which spouse is treated as the transferor law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed plr-105951-16 sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that for purposes of sec_2632 an indirect_skip to which sec_2642 applies shall be deemed to have been made only at the close of the etip the fair_market_value of such transfer shall be the fair_market_value of the trust property at the close of the etip sec_2632 provides in part that an individual may elect to have sec_2632 not apply to an indirect_skip or any or all transfers made by such individual to a particular trust sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more prior-year transfers subject_to sec_2642 regarding etips made by the transferor to a specified trust or trusts one or more or all current-year transfers made by the transferor to a specified trust or trusts one or more or all future transfers made by the transferor to a specified trust or trusts and all future transfers made by the transferor to all trusts whether or not in existence at the time of the election out sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26 b iii c in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers prior-year transfers that are subject_to sec_2642 and to which the election out is to apply must be specifically described or otherwise identified in the election out statement under sec_26_2632-1 to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip plr-105951-16 sec_2642 provides that for purposes of determining the inclusion_ratio if a an individual makes an inter_vivos transfer of property and b the value of such property would be includible in the gross_estate of such individual under chapter if such individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such property shall not be made before the close of the etip and the value of such property shall be determined under sec_2642 if such transfer is a direct_skip such skip shall be treated as occurring as of the close of the etip sec_2642 provides that for purposes of sec_2642 the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the gross_estate of the transferor under chapter if he died sec_2513 provides that a gift made by one spouse to any person other than his spouse shall be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 only applies if both spouses have signified their consent to the application of this section in the case of all such gifts made during the calendar_year by either while married to the other sec_2652 provides in part that except as provided in sec_2652 or sec_2653 the term transferor means in the case of any property subject_to the tax imposed by chapter the donor sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter under sec_26 a in the case of a transfer with respect to which the donor’s spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date plr-105951-16 sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based upon the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore executor of spouse’s estate is granted an extension of time of days from the date of this letter to file a supplemental form_709 to elect under sec_2632 out of the automatic allocation plr-105951-16 rules of sec_2632 for the year transfer to trust for which spouse is treated as the transferor executor should make the election on a supplemental form_709 filed for year and file this form with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs special industries by karlene lesho karlene lesho senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
